Citation Nr: 0405186	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  03-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California  



THE ISSUE

Entitlement to service connection for a low back disorder.  



WITNESS AT HEARING ON APPEAL  

The veteran  



ATTORNEY FOR THE BOARD  

J. Johnston, Counsel  




INTRODUCTION  

The veteran had active military duty from March 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran was shown to have injured his back 
during service in 1956, this injury is shown to have been 
acute and transitory and resolved.  

3.  Lumbar disc disease is not related to any incident, 
injury or disease of active military service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO initially 
notified the veteran of the evidence necessary to 
substantiate his claim and offer to assist him in the 
collection of any evidence he might reasonably identify by 
notice posted to him prior to VCAA in April 1999.  Although 
there was initial difficulty in locating the veteran's 
service medical records, the RO did obtain apparently 
complete copies of the veteran's records of medical treatment 
during active service.  The veteran's claim was initially 
denied in February 2000 on the basis that it was not well 
grounded.  The RO, however, subsequently reopened this claim 
and notified the veteran of the VCAA duties to assist and 
notify in correspondence posted in April 2001.  He was again 
advised of the evidence necessary to substantiate his claim 
and offered any assistance he might request in obtaining such 
evidence.  He was again provided medical release forms for 
proper completion for the RO to collect evidence on his 
behalf.  He did not return such form in a properly completed 
manner (with address) so that the RO could attempt collection 
of treatment records.  

The veteran was advised of the laws and regulations 
applicable to service connection claims, the regulations 
implementing VCAA, and the evidence considered in deciding 
his claim in the rating decision on appeal in September 2001 
and the statement of the case in January 2003.  Records of 
the veteran's treatment with VA were collected for review and 
the veteran was provided with a VA examination with a request 
for opinion consistent with 38 U.S.C.A. § 5103A(2)(d) in 
October 2002.  All relevant evidence available has been 
collected for review.  Although the veteran contends that he 
did receive treatment from a private physician and from a 
chiropractor in the 1960's and early 1970's, he indicated 
that the private physician had died and his records were 
unavailable.  He also stated that he was unable to produce 
records from the chiropractor and failed to produce a 
properly completed medical release form which identified the 
chiropractor so that VA might attempt collection of these 
records on his behalf.  The Board finds that the veteran has 
been informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 138 (2002).

Further, the April 2001 letter was provided to the veteran 
prior to the RO's initial unfavorable decision.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Service connection may be established for disability 
resulting from disease or injury sustained in line of duty 
during military service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required to 
support the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A lay claimant who lacks the requisite medical 
training is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Facts:  The service medical records reveal that in April 
1956, the veteran reported that he had hurt his back when he 
fell off a trampoline.  It was noted that X-rays taken about 
five weeks earlier were negative.  There was an audible 
crepitus over the lumbar vertebrae when bending forward.  
There was pain when bending, but examination showed no 
impaired deformity.  In May 1956, it was again noted that 
X-rays of the low back were negative.  The veteran was 
provided medication and liniment.  In August 1956, physical 
examination showed no spasms and full range of motion with 
normal curvature.  There was slight pain over S1 on 
palpation.  Leg lengths were equal as were thigh and calf 
circumferential measurements.  There was no paresthesia, and 
straight leg raising was negative.  It was concluded that, 
because physical examination and X-rays were essentially 
normal, it was doubtful that further treatment was indicated.  
In October 1956, it was again noted that X-rays of the 
lumbosacral spine were negative.  In January 1957, there was 
noted some limitation of forward bending with slight spasm, 
but there was good bilateral reflexes and no weakness.  The 
physical examination for service separation in November 1957 
noted that the spine and other musculoskeletal functions were 
normal.  There was no finding or notation of a low back 
disorder.

In February 1999, over 40 years after the veteran was 
separated from service, he filed this claim of service 
connection for a low back disorder.  In this initial claim, 
at Block 20, the veteran did not list any civilian physicians 
or hospitals where he had been treated for back problems 
since he was separated from service.  Submitted with this 
claim was a lay statement from a masonry contractor who said 
he had known the veteran since 1976, some 19 years after the 
veteran was separated from service.  He reported that early 
on in their association he observed the veteran to be walking 
and bending with difficulty and he recalled that the veteran 
then told him that he had injured his low back during 
military service.  He said he referred the veteran to a 
physician and chiropractor who had helped him in the past.  
He said that to his knowledge, the veteran had low back 
problems since the time of their first association in 1976.  

Also submitted with his claim was a statement from the 
veteran's spouse who reported that they had been married 
since 1962 and that for the first 10 years, the veteran 
frequently went to a chiropractor for treatment.  She said 
that this low back problem continued over time and that in 
1976 he had to be self-employed.

A VA outpatient treatment record from May 2002 notes that the 
64-year-old veteran had chronic low back pain which he 
related to incidents in service.  The back was symmetrical 
with normal strength and sensory, but there was decreased 
forward flexion with tenderness to palpation over S1.  

In October 2002, the veteran was provided a VA orthopedic 
examination.  Under history of injury by veteran, it was 
recorded that the veteran reportedly had low back pain for 
the previous few years.  He related that he had injured his 
back during service in 1956.  He reported receiving 
chiropractic treatment for eight to ten years beginning in 
the 1960's.  He also reported that in 1960 he came to 
California "and began working at that time as a bricklayer 
and has continued to do so to the present."  The veteran was 
age 64, 70 1/2 inches tall and weighed 206 pounds.  A 
thorough examination reported all active and passive ranges 
of motion of the back, hips, knees and ankles.  X-ray studies 
showed moderate spur formation throughout the lumbar spine 
with narrowing at the L4-L5 and L5-S1levels.  The diagnosis 
was severe lumbar degenerative disc disease.  This orthopedic 
doctor had access to and reviewed the veteran's claims 
folder, including the service medical records documenting the 
veteran's back injury and symptoms during service.  After 
completing a current examination and reviewing the veteran's 
claims folder, this doctor opined that the veteran's current 
low back disability was "not likely related to the condition 
which this individual incurred in the service in 1956."  
There was no indication in the records of continuing findings 
for the veteran's back at the time he was discharged from 
active duty, and no objective evidence of continuing findings 
after service separation.  This doctor concluded that his 
present low back disability was substantially the result of 
degenerative changes in the lumbar spine and would have been 
expected to occur even absent the injury noted in 1956.

In November 2003, the veteran testified before the 
undersigned in a video conference hearing.  The veteran 
reported his history of injury during service and that 
following service he sought treatment with a chiropractor in 
the 1960's through early 1970's and that he had also seen his 
family doctor "a few times."  This family doctor had died 
and no records were available.  He also had been unable to 
obtain any records from the chiropractor.  Following this 
hearing, the veteran submitted another statement from his 
spouse, with a waiver of initial RO consideration.  She 
reported that "starting in the late 60s through the 70s" he 
had low back symptoms.  She recalled that he sought treatment 
with a chiropractor and a family doctor.

Analysis:  That the veteran sustained a low back injury 
during service in 1956 is well documented in the service 
medical records.  Also documented is the fact that the 
veteran continued to have low back symptoms following this 
injury; however, all examinations, especially X-ray 
diagnostic studies, were negative, and the only finding was 
low back strain.  That is, there was no finding during 
service of any permanent injury or abnormality of the low 
back which would objectively indicate a likelihood of 
continuing chronic residuals.  There was no finding of any 
low back disability on the physical examination for 
separation from service in November 1957, and the 
musculoskeletal system was recorded as normal at that time.

The first clinical evidence following service objectively 
documenting low back disability consists of VA outpatient 
treatment records and examination from 2002, over 44 years 
after the veteran was separated from service.  Although the 
veteran has consistently argued that he had low back symptoms 
from the time of the injury during service forward to the 
present time and his spouse has corroborated observing such 
symptoms from either the time of their marriage in 1962 
(February 1999 statement) or from "the late 60s" (January 
2004 statement), the veteran and his spouse lack the 
requisite medical training to provide a competent clinical 
opinion that the veteran's injury in 1956 directly resulted 
in lumbar degenerative disc disease first documented in 2002.  
Although the veteran and his spouse are certainly competent 
to provide a statement of subjective symptoms, they are not 
competent to provide a medical opinion that the veteran's 
present low back disability is attributable to an injury over 
40 years earlier.  The masonry contractor's statement attests 
to observing the veteran having low back symptoms from 1976, 
19 years after the veteran was separated from service.  The 
Board must also note that the veteran has reported that he 
commenced employment as a bricklayer in 1960 and remained in 
that occupation for many years after service.

The only competent clinical evidence on file discussing a 
possible nexus or causal connection between the veteran's 
injury during service in 1956 and his present low back 
disability is contained in the report of VA orthopedic 
examination of October 2002.  Upon the conduct of a current 
clinical examination and thorough review of the veteran's 
claims folder, this orthopedic doctor opined that the 
veteran's current degenerative disc disease was not likely 
related to the injury which the veteran sustained during 
active service.  He noted the relative absence of clinical 
records of treatment for decades after service and found that 
the veteran's present low back problems were substantially 
the result of the degenerative changes in the lumbar spine 
which might have been expected to occur even absent the 
injury in 1956.

Thus, after careful and thorough consideration of all of the 
evidence of record, the Board concludes that a preponderance 
of that evidence is against the veteran's claim of service 
connection for a low back disorder.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



